DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 02/24/2020.
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Owen Cramer (Reg. No. 55,460) on May 6th, 2022. During the telephone conference, Mr. Cramer has agreed and authorized the Examiner to amend Claims 1, 3, 4, 12 and 16.

Claims
Replacing claims 1, 3, 4, 12 and 16 as following:
Claim 1. A method for communicating over a mesh network established between a plurality of devices, each device having a wireless radio, the method comprising: 
launching a mesh service on each device, the mesh service being configured to cause a processor circuit of the device to provide functionality for controlling the wireless radio for communication between devices over the mesh network; 
wherein each device has at least one application running on the device, the at least one application being associated with a mesh port, the mesh port being used to designate data transmissions as being associated with instances of a specific application running on at least some of the devices in the plurality of devices, the at least one application and the mesh service on each device being in data communication; 
in response to a specific application running on a device requesting the mesh service to provide access to the mesh network for communication via a specific mesh port: causing the mesh service to determine whether the specific application is authorized for communications on the specific mesh port; 
when the specific application is authorized, processing requests from the application to communicate on the specific mesh port over the mesh network and forwarding data transmissions associated with the specific mesh port to the specific application; 
and when the specific application is not authorized, declining requests from the application to communicate on the specific mesh port over the mesh network and preventing access by the specific application to data transmissions associated with the specific mesh port.

Claim 3. The method of claim 1 wherein launching the mesh service comprises: 
in response to the specific application being launched on a device, determining whether the mesh service is currently running on the device; 
and when the mesh service is not currently running, launching the mesh service on the device.

Claim 4. The method of claim 3 further comprising, when the mesh service is currently running on the device, determining whether a mesh service version is current, and when not terminating the running mesh service and re-launching an updated mesh Service.

Claim 12. The method of claim 1 wherein the wireless radio on each device is configured communicate over the mesh network using any of a plurality of wireless transmission links, and further comprising causing the mesh service to provide access for receiving user preferences for enabling or disabling access to at least some of the plurality of wireless transmission links for mesh network communications.

Claim 16. The method of claim 1 wherein the mesh service is configured provide debugging functionality for application developers developing applications using the mesh network, and further comprising causing the mesh service to limit the debugging functionality to application developers providing a valid developer key signature.

Examiner's Statement of reason for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method for communicating over a mesh network established between a plurality of devices, each device having a wireless radio, the method comprising: launching a mesh service on each device, the mesh service being operable to cause a processor circuit of the device to provide functionality for controlling the wireless radio for communication between devices over the mesh network; wherein each device has at least one application running on the device, the at least one application being associated with a mesh port, the mesh port being used to designate data transmissions as being associated with instances of a specific application running on at least some of the devices in the plurality of devices, the at least one application and the mesh service on each device being in data communication; in response to a specific application running on a device requesting the mesh service to provide access to the mesh network for communication via a specific mesh port: causing the mesh service to determine whether the specific application is authorized for communications on the specific mesh port; if the specific application is authorized, processing requests from the application to communicate on the specific mesh port over the mesh network and forwarding data transmissions associated with the specific mesh port to the specific application; and if the specific application is not authorized, declining requests from the application to communicate on the specific mesh port over the mesh network and preventing access by the specific application to data transmissions associated with the specific mesh port.
The closest prior art, as previously recited, Corinella et al. (US 2014/0196025 A1), Wang et al. (WO 2010/127684 A1), Jing et al. (US 2010/0202345 A1), are also generally directed to various aspects of implementing a wireless ad hoc mesh network. However, none of, Corinella, Wang, Jing teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claim 1.  For example, none of the cited prior art teaches or suggest the steps of in response to a specific application running on a device requesting the mesh service to provide access to the mesh network for communication via a specific mesh port: causing the mesh service to determine whether the specific application is authorized for communications on the specific mesh port; if the specific application is authorized, processing requests from the application to communicate on the specific mesh port over the mesh network and forwarding data transmissions associated with the specific mesh port to the specific application; and if the specific application is not authorized, declining requests from the application to communicate on the specific mesh port over the mesh network and preventing access by the specific application to data transmissions associated with the specific mesh port.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478